DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed November 11, 2022 to the restriction requirement made on May 13, 2022.
Applicant’s election of Group I, claims 1-16 and the species cystic fibrosis is herewith acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 17 is withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-16 and are herein acted on the merits.
The requirement is still deemed proper and is therefore made FINAL.
The following rejections are made:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation " wherein any atom not designated as deuterium in Compound 1 is present at its natural isotopic abundance" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (WO 2012158885 - IDS) in view of Kapoor et al. (Ivacaftor: a novel mutation modulating drug. J Clin Diagn Res. 2014 Nov;8(11):SE01-5. doi: 10.7860/JCDR/2014/6486.5158. Epub 2014 Nov 20. PMID: 25584290; PMCID: PMC4290359).
The claims are examined to the extent that they read on a method of treating a condition that is mediated by CFTR in a subject comprising orally administering to the subject an effective amount of compound 1, or a pharmaceutically acceptable salt thereof; wherein the Compound (I) is administered to the subject with food containing less than 60 g of fat.
Morgan teaches  the compound
    PNG
    media_image1.png
    306
    586
    media_image1.png
    Greyscale
 and pharmaceutically acceptable salts thereof. The reference teaches compositions comprising a compound of this invention and the use of such compositions in methods of treating diseases and conditions that are beneficially treated by administering a CFTR potentiators (see abstract). In one embodiment, an effective amount of a compound of this invention can range from about 0.02 to 2500 mg per treatment. In more specific embodiments the range is from about 0.2 to 1250 mg or from about 0.4 to 500 mg or most specifically from 2 to 250 mg per treatment. Treatment typically is administered one to two times daily (para [74]). In one embodiment the subject is a patient in need of such treatment. Such diseases include cystic fibrosis, Hereditary emphysema, etc (para [79]). In certain embodiments, the compound is administered orally. Compositions of the present invention suitable for oral administration may be presented as discrete units such as capsules, sachets, or tablets each containing a predetermined amount of the active ingredient; a powder or granules; a solution or a suspension in an aqueous liquid or a non-aqueous liquid; an oil-in-water liquid emulsion; a water-in-oil liquid emulsion; packed in liposomes; or as a bolus, etc. (para [58]).
The reference fails to specify the compound taken with food containing less than 60 g of fat or fails to specify 50-200mg of compound I.
Kapoor et al. teaches Ivacaftor was recently approved USFDA in January 2012 for patients carrying G551D mutation and has good bioavailability orally and its absorption is enhanced with fat containing meals (20g of fat) which increases the bio availability of drug to 2 to 4 fold.
It would have been obvious to one of ordinary skill in the art at the time of the invention to take compound I with food and use 50-200 mg of the active for patients carrying G551D mutation. The motivation to take compound I with food and use 50-200 mg of the active is because Kapoor et al. teaches Ivacaftor has good bioavailability orally and its absorption is enhanced with fat containing meals (20g of fat) which increases the bio availability of drug to 2 to 4 fold for patients carrying G551D mutation and Morgan teaches that most specifically 2 to 250 mg of the active is effective for treatment.  Hence a skilled artisan would have had reasonable expectation of success in claimed range and enhanced bio availability with fat containing meals, as taught in the prior art.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (WO 2012158885) in view of Kapoor et al. (Ivacaftor: a novel mutation modulating drug. J Clin Diagn Res. 2014 Nov;8(11):SE01-5), and further in view of Song et al. (Ivacaftor: A new emerging treatment option in the management of cystic fibrosis. (2012). Formulary, 47(4), 132-134,139-141).
The claims are examined to the extent that they read on a method of treating a condition that is mediated by CFTR in a subject comprising orally administering to the subject an effective amount of compound 1, or a pharmaceutically acceptable salt thereof; wherein the Compound (I) is administered to the subject with food containing less than 60 g of fat.
Morgan teaches the compound
    PNG
    media_image1.png
    306
    586
    media_image1.png
    Greyscale
 and pharmaceutically acceptable salts thereof. The reference teaches compositions comprising a compound of this invention and the use of such compositions in methods of treating diseases and conditions that are beneficially treated by administering a CFTR potentiators (see abstract). In one embodiment, an effective amount of a compound of this invention can range from about 0.02 to 2500 mg per treatment. In more specific embodiments the range is from about 0.2 to 1250 mg or from about 0.4 to 500 mg or most specifically from 2 to 250 mg per treatment. Treatment typically is administered one to two times daily (para [74]). In one embodiment the subject is a patient in need of such treatment. Such diseases include cystic fibrosis, Hereditary emphysema, etc (para [79]). In certain embodiments, the compound is administered orally. Compositions of the present invention suitable for oral administration may be presented as discrete units such as capsules, sachets, or tablets each containing a predetermined amount of the active ingredient; a powder or granules; a solution or a suspension in an aqueous liquid or a non-aqueous liquid; an oil-in-water liquid emulsion; a water-in-oil liquid emulsion; packed in liposomes; or as a bolus, etc. (para [58]).
The reference fails to specify the compound taken with food containing less than 60 g of fat or fails to specify 50-200mg of compound I.
Kapoor et al. teaches Ivacaftor was recently approved USFDA in January 2012 for patients carrying G551D mutation and has good bioavailability orally and its absorption is enhanced with fat containing meals (20g of fat) which increases the bio availability of drug to 2 to 4 fold.
Song et al. teaches concurrent administration of ivacaftor with fat-containing foods such as eggs, butter, peanut butter, and cheese pizza resulted in a 2- to 4-fold increase in drug exposure. Consequently, the package insert includes a recommendation for patients to take.
It would have been obvious to one of ordinary skill in the art at the time of the invention to take compound I with cheese and use 50-200 mg of the active for patients carrying G551D mutation. The motivation to take compound I with cheese and use 50-200 mg of the active is because Kapoor et al. teaches Ivacaftor has good bioavailability orally and its absorption is enhanced with fat containing meals (20g of fat) which increases the bio availability of drug to 2 to 4 fold for patients carrying G551D mutation; Song et al. teaches concurrent administration of ivacaftor with fat-containing foods such as eggs, butter, peanut butter, and cheese pizza resulted in a 2- to 4-fold increase in drug exposure. Consequently, the package insert includes a recommendation for patients to take; and Morgan teaches that most specifically 2 to 250 mg of the active is effective for treatment.  Hence a skilled artisan would have had reasonable expectation of success in claimed range and enhanced bio availability with fat containing meals i.e. cheese, as taught in the prior art.
Conclusion
No claims allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627